Citation Nr: 0521232	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  97-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected cervical spine disability, to include 
an evaluation in excess of 10 percent prior to July 12, 2001.  

2.  Entitlement to evaluation in excess of 10 percent for the 
service-connected residuals of sebaceous cysts of the face 
and ear lobes, to include a compensable evaluation prior to 
July 12, 2001.  

3.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1988.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision in 
which the RO denied an evaluation in excess of 10 percent for 
the service-connected cervical spine disability, and denied a 
compensable evaluation for the service-connected residuals of 
sebaceous cysts of the face and ear lobes.  The RO also 
denied service connection for a bilateral knee disorder.  

In a January 2002 rating decision, the RO granted an 
increased rating of 20 percent for the service-connected 
cervical spine disability, effective on July 12, 2001.  The 
RO also granted an increased rating of 10 percent for the 
service-connected residuals of sebaceous cysts of the face 
and ear lobes, also effective on July 12, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the claims for increased ratings for the 
service-connected cervical spine disability and the residuals 
of sebaceous cysts of the face and ear lobes remain in 
appellate status.  

In January 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

In May 2003 and April 2004, the Board remanded these claims 
to the RO for additional evidentiary development.  

In April 2004, the Board also referred a claim for a total 
compensation rating based on individual unemployability 
(TDIU) to the RO.  However, there is no indication in the 
record that any subsequent action was taken with respect to 
this claim.  Thus, this matter again referred to the RO.  

The issue of service connection for a bilateral knee disorder 
is  being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC. The veteran will be notified 
if further action is required on his part.  



FINDINGS OF FACT

1.  For the period from February 5, 1996, to July 12, 2001, 
the service-connected cervical spine disability is shown to 
have been productive of a level of impairment that more 
nearly approximates that of moderate functional in the 
cervical spine.  

2.  Beginning on July 12, 2001, the service-connected 
cervical spine disability is shown to be manifested by no 
more than moderate limitation of motion in the spine; but not 
by favorable or unfavorable ankylosis; limitation of flexion 
to 15 degrees; objective evidence of neurological 
abnormalities; or additional functional loss due to pain or 
other symptoms.  

3.  For the entire period from February 5, 1996, the service-
connected residuals of sebaceous cysts of the face and ear 
lobes is not shown to be manifested by exfoliation, exudation 
or itching involving an exposed surface or extensive area; or 
to be present over less than 20 percent of the entire body or 
less than 20 percent of exposed areas affected; or to require 
treatment through systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  



CONCLUSIONS OF LAW

1.  The criteria for an 20 percent rating, but not more, for 
the service-connected cervical spine disability, are met for 
the period beginning on February 5, 1996, to July 12, 2001.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Code 5290 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for the cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
5290 (2002); 4.71a including Diagnostic Code 5237 (2004).  

3.  The criteria for a compensable rating for the service-
connected residuals of sebaceous cysts of the face and 
earlobes are not met prior to July 12, 2001.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.118 including 
Diagnostic Code 7806 (2002).  

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected sebaceous cysts of the face and 
earlobes are not met beginning on and after July 12, 2001.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.118 including Diagnostic Code 7806 (2002); 38 C.F.R. § 
4.118 including Diagnostic Code 7806 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have now been satisfied in this case.  In this regard, the 
Board notes evidence development letters dated in August 2003 
and April 2004 in which the RO advised the veteran of the 
type of evidence necessary to substantiate his claim.  

In addition, the RO also advised the veteran of his and VA's 
responsibilities under the VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claims in the 1996 rating decision.  

Furthermore, the notice letters provided to the veteran were 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and Supplemental Statements of the Case were 
issued to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Increased rating for cervical spine disorder

The veteran is seeking an increased rating for his cervical 
spine disability.  He essentially contends that his symptoms 
are more severe than is contemplated by the 20 percent 
disability rating currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected cervical spine was initially 
evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5290.  Under that diagnostic code, limitation of 
motion of the cervical spine is rated 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

The record reflects that the RO adjudicated the veteran's 
claim under both the new and old criteria in the April 2005 
SSOC.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393- 394(1993).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  38 U.S.C.A. § 5110(g) (West 2002).  

Under the version of DC 5293 that became effective August 22, 
2002, intervertebral disc syndrome (preoperative or 
postoperative) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months under DC 
5293, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

Under the general rating formula for diseases and injuries of 
the spine, disabilities of the cervical spine are rated as 
follows with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees, or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned when forward flexion of the 
cervical spine is 15 degrees or less, or there is favorable 
ankylosis of the entire cervical spine.  A rating in excess 
of 30 percent under this formula requires unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
DC 5237.  

Note (1) following the general rating formula reflects that 
for VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Note (4) 
provides that each range of motion measurement is to be 
rounded to the nearest five degrees.  

The Board notes that the veteran's informal claim for an 
increased rating for his cervical spine disability was 
received by the RO on February 5, 1996.  Although his claim 
was initially denied, the RO ultimately granted an increased 
rating of 20 percent under DC 5290 in the January 2002 rating 
decision.  The RO assigned an effective date of July 12, 
2001, for the grant, which corresponds to the date of a VA 
spine examination.  

However, the RO continued to deny an evaluation in excess of 
10 percent for the period from February 1996 to July 2001.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

The Board notes that the veteran's claim did not come to the 
Board on appeal from an initial assignment of a disability 
rating.  Nevertheless, the RO did assign staged ratings for 
the service-connected cervical spine disability for the 
period that the current claim has been pending.  

Therefore, as an initial matter, the Board finds that it is 
appropriate to consider whether the criteria for an increased 
disability rating of 20 have been met for the period from 
February 1996 to July 2001.  

For that period, the Board finds that the service-connected 
cervical spine is shown to have been productive of a level of 
impairment that more nearly approximates that of moderate 
limitation of motion of the cervical spine.  

In this regard, the Board finds the most probative evidence 
of record to be the report of a July 1996 VA examination in 
which it was noted that range of motion in the cervical spine 
was limited to 30 degrees of flexion and 20 degrees of 
extension.  

The Board essentially believes that such findings suggest 
that the veteran's cervical spine disability was manifested 
by a moderate degree of limitation of motion during the 
period from February 1996 to July 2001.  

Consequently, the Board concludes that the criteria for an 
increased rating of 20 percent are met for the period from 
February 5, 1996, to July 11, 2001 under the criteria for DC 
5290.  

Having found that at least a 20 percent disability rating is 
warranted for the entire period that this appeal has been 
pending, the Board will turn to the question of whether an 
evaluation in excess of 20 percent is warranted for the 
cervical spine disability.  

In this regard, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 20 
percent for the veteran's cervical spine disability under 
either the new or old criteria for rating disabilities of the 
cervical spine.  

In reaching this conclusion, the Board considered a February 
1996 letter from a private physician and an August 1995 
private clinical record, which were both submitted by the 
veteran with his informal claim.  The August 1995 note 
reflects that the veteran had experienced an exacerbation of 
pain in his neck due to a recent fall.  In the February 1996 
letter, the physician indicated that the veteran was 
undergoing physical therapy after having a cervical collar 
removed.  

However, the Board finds these records to be of little 
probative value in that they do not contain sufficient 
clinical findings on which to rate the veteran's cervical 
spine disability.  Furthermore, the record reflects that the 
veteran was asked in a June 2001 letter to provide release 
forms so as to allow the RO to obtain further records of his 
treatment from these health care providers, but he did not 
respond.  

Consequently, the Board finds the most probative evidence of 
record to be the reports of VA examinations conducted in July 
1996, July 2001, September 2003, and May 2004, which each 
demonstrate that the veteran's cervical spine disability has 
been manifested by no more than moderate limitation of motion 
throughout the entire period since 1996.  

For example, the Board notes the report of the veteran's July 
1996 VA examination in which he reported a history of more or 
less constant pain since an automobile accident in service.  
Examination revealed no tenderness of deformity of the spine, 
and that the musculature of the back was well developed and 
non tender.  Range of motion testing revealed flexion to 30 
degrees, extension to 20 degrees, right/left lateral flexion 
to 40 degrees, and right/left rotation to 35 degrees.  X-ray 
studies revealed mild cervical spondylosis.  

The Board believes these findings to be consistent with those 
noted in the report of a July 2001 VA examination.  During 
that examination, the veteran reiterated that he was 
experiencing persistent pain in his neck.  The examiner noted 
that he had a history of chronic cervical strain, and that x-
rays had revealed cervical spondylosis.  

Range of motion testing revealed flexion to 20 degrees, 
extension to 20 degrees, right/left lateral flexion to 20 
degrees, and right/left rotation to 40 degrees.  The veteran 
reported pain on motion, but the examiner found that there 
was no weakness, fatigability, decreased endurance, 
incoordination, or flare-ups.  

The examination revealed no postural abnormalities, fixed 
deformities, or spasm.  It was also noted that no 
neurological defects were found.  X-ray studies revealed 
moderate degenerative osteoarthritic changes from C4 to C7 
with anterior spurring and mild narrowing of the disc space.  

During the next VA examination, which was conducted in 
September 2003, the veteran reiterated his complaints of neck 
pain, but also reported experiencing burning across his left 
shoulder and occasional numbness in his fingertips.  

However, physical examination was essentially negative for 
any neurological deficit.  Specifically, the VA examiner 
noted that sensation was normal throughout both upper 
extremities, and that he had 5/5 motor strength in all planes 
about the shoulders, wrists, elbows, and fingers.  Deep 
tendon reflexes were 2/2 bilaterally of the elbows.  

Furthermore, range of motion in the cervical spine was found 
to be better than on the previous two VA examinations in that 
flexion was noted to be 40 degrees, extension to 50 degrees, 
left/right lateral bending to 40 degrees, and left/right 
rotation to 40 degrees.  Some jerking movements of the head 
were observed on range of motion testing, which were 
accompanied by complaints of pain.  It was noted that an MRI 
study conducted in June 2002 showed multilevel degenerative 
changes, most marked at the C5-C6 level.  

During his most recent VA examination in May 2004, the 
veteran again reported experiencing pain radiating into his 
left arm, which was sometimes associated with fingertip 
numbness in the left hand.  However, examination revealed 
arm, forearm, and hand grip strength to be normal and equal 
bilaterally.  Sensory function in both arms was also found to 
be normal.  

The examiner found that posture and gait were very normal, 
and that range of motion in the cervical spine was also very 
normal with 45 degrees of flexion, 45 degrees of extension, 
45 degrees of lateral bending in each direction, and 75 
degrees of rotation in each direction.  

The examiner further found that there was no palpable spasm, 
and that repeat testing did not change the range of motion 
measurements.  The examiner specifically noted that 
exacerbations of pain did not reduce his range of motion.  

The examiner also concluded that all joints examined revealed 
no additional limitations due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  

The Board notes that the record also contains an April 2001 
MRI report showing that osteoarthritis changes were found in 
the left shoulder, as well as probably chronic tendonitis.  
In an unappealed March 2004 rating decision, the RO denied 
service connection for osteoarthritis of the left shoulder 
with chronic tendonitis.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's cervical spine disability has ever been manifested 
by severe limitation of motion.  Consequently, an evaluation 
in excess of 20 percent under DC 5290 is not warranted.  

The Board has considered application of other diagnostic 
codes from the old criteria for rating disabilities of the 
spine.  However, repeated physical examination and diagnostic 
studies have revealed no evidence of ankylosis of the 
cervical spine.  Thus, DC 5287 does not apply.  

Similarly, the evidence does not demonstrate that the veteran 
experiences severe, recurring attacks of intervertebral disc 
syndrome so as to warrant an increased rating under the old 
criteria of DC 5293.  Although the veteran began to report 
experiencing pain radiating into his left arm during his July 
2001 VA examination, as well as occasional numbness in the 
fingertips of the left hand, examination has been repeatedly 
negative for any evidence of neurological deficit since that 
time.  

In particular, the reports of his July 2001 and May 2004 VA 
examinations reveal normal strength and reflexes, and no 
sensory deficit.  Repeated VA examination has also revealed 
no evidence of spasm.  

Thus, the preponderance of evidence is against granting an 
increased rating under the old criteria of DC 5293.  

Under the new general criteria for rating disabilities of the 
spine, a 30 percent rating is assigned when forward flexion 
of the cervical spine is 15 degrees or less, or there is 
favorable ankylosis of the entire cervical spine.  A rating 
in excess of 30 percent under this formula requires 
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, DC 5237.  

As noted herein above, repeated VA examination and diagnostic 
studies have revealed no evidence of ankylosis of the spine.  
Furthermore, range of motion testing has never revealed 
forward flexion in the cervical spine to be limited to 15 
degrees or less.  Therefore, the preponderance of the 
evidence is against granting an increased rating under the 
new general rating criteria.  

The Board notes that the record is negative for any 
indication that the veteran has experienced incapacitating 
episodes necessitating bed rest prescribed by a physician.  
Thus, the Board finds that the new alternative formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes does not apply.  

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.  

However, as discussed in detail above, repeated physical 
examination has revealed no objective clinical findings of 
neurological deficit resulting from the cervical spine 
disability.  

The reports of the July 2001 and May 2004 VA examinations 
reveal that strength and reflexes were normal and equal in 
the upper extremities, and that sensory examination was 
normal.  The veteran's VA examinations have also consistently 
revealed no evidence of spasm.  

Therefore, the Board finds that the preponderance of the 
evidence is against ranting separate ratings based on 
neurological manifestations or abnormalities.  

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45.  

The Board has considered whether these provisions would 
support the assignment of an increased rating, as 
contemplated by the Court in Deluca.  However, although 
painful motion has been noted, both the July 2001 and May 
2004 VA examiners specifically found no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

The May 2004 VA examiner also explained that repeated testing 
and the veteran's occasional exacerbations of pain do not 
change the ranges of motion measurements.  

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
increased rating based on additional functional loss.  

In summary, the Board finds that the veteran's disability 
picture more closely approximates the criteria for an 
increased rating of 20 percent under DC 5290 for the period 
from February 5, 1996, to July 11, 2001.  

However, the Board further finds that the preponderance of 
the evidence is against assigning an evaluation in excess of 
20 percent at any time during the pendency of this appeal.  


III.  Increased rating for the residuals of sebaceous cysts 
of the face and ear lobes

The veteran is also seeking an increased evaluation for the 
service-connected residuals of sebaceous cysts of the face 
and ear lobes, which are currently evaluated as 10 percent 
disabling under DC 7806.  

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As his appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  

The Board notes that the veteran was advised of this change 
in regulations in the September 2003 SSOC.   Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard, supra.  

The veteran's residuals of sebaceous cysts rated under the 
criteria for eczema.  38 C.F.R. § 4.118, DC 7806.  

Under the old rating criteria for eczema, a no percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a non exposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  

A 30 percent rating is assigned when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).  

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  

A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  

A 30 percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  

The highest rating of 60 percent is assigned when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affect, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, DC 7806 (2004).  

As was the case with the service-connected cervical spine 
disorder, the record reflects that the veteran's informal 
claim for an increased rating for his skin disorder was 
received by the RO on February 5, 1996.  

Although this claim was also initially denied, the RO 
ultimately granted an increased rating of 10 percent under 
Diagnostic Code 7806 in the January 2002 rating decision.  
The RO assigned an effective date of July 12, 2001, for that 
grant.  

Therefore, as an initial matter, the Board has considered 
whether the criteria for an increased disability rating of 10 
have been met for the period from February 1996 to July 2001.  

However, having reviewed the complete record, the Board finds 
that the veteran's residuals of sebaceous cysts of the face 
and earlobes were shown to be essentially asymptomatic prior 
to July 2001.  

In this regard, the Board notes the report of the July 1996 
VA examination, which is the only medical evidence of record 
with respect to the veteran's sebaceous cysts for the period 
prior to July 2001.  

In that report, it was noted that the veteran had a history 
of sebaceous cysts over the face and earlobes since the 
1980's.  Examination showed a 1.5 cm. scar over the left 
tragus, and another 1.5 cm. oblique scar in the right 
maxillary area, which was 3 mm. wide and slightly depressed.  
Scars were noted over both earlobes, which were found to be 3 
mm. in diameter, irregular, and slightly depressed.  

The examiner found that all of these scars were depressed 
about 1 mm. below the skin surface, but that there was no 
keloid formation, inflammation, or swelling.  Some mild 
tenderness was found to be present over the right earlobe, 
which might be secondary to a sebaceous cyst or an inclusion 
body that could be felt in the right earlobe.  The examiner 
concluded that there was no tenderness and no limitation of 
function of the parts affected by scars.  

Thus, there is no evidence of exfoliation, exudation, or 
itching resulting from the veteran's sebaceous cysts prior to 
July 2001.  There is also no evidence of systemic or nervous 
manifestations, or of marked disfigurement.  Consequently, 
the Board finds that the criteria for a compensable rating 
under the old criteria of DC 7806 prior to July 12, 2001, 
have not been met.  

The Board notes that the new criteria for evaluating skin 
disabilities became effective August 30, 2002.  Thus, the new 
criteria cannot be considered in determining whether a 
compensable evaluation is warranted prior to July 12, 2001.  
See 38 U.S.C.A. § 5110(g).  

The Board has considered other diagnostic codes under the old 
criteria for rating skin disabilities in determining whether 
a compensable evaluation may be warranted prior to July 2001.  
However, in light of the small size of the scars and 
sebaceous cysts present on the veteran's face and earlobes, 
the Board finds that they were not shown to be exceptionally 
repugnant so as to warrant a compensable rating under DC 
7800.  

The Board further finds that they were not shown to be tender 
or painful on objective examination so as to warrant a 10 
percent rating under DC 7804, or poorly nourished with 
repeated ulceration so as to warrant a 10 percent rating 
under DC 7803.  

Also, the July 1996 VA examiner specifically found that there 
was no limitation of function of the parts affected by the 
scars.  Thus, a compensable rating is not warranted under DC 
7805.  

In short, the Board finds that the preponderance of the 
evidence is against granting a compensable rating for the 
service-connected residuals of sebaceous cysts of the face 
and earlobes prior to July 2001.  

The Board will now turn to the question of whether an 
evaluation in excess of 10 percent is warranted for the 
period beginning on and after July 12, 2001.  

In this regard, the Board notes the report of the July 2001 
VA examination, in which it was noted that both earlobes 
contained small subcutaneous papules, which were 1-2 mm. in 
size, and covered with normal looking skin.  Examination also 
revealed 3-4 mm. long scars on the posterior aspects of both 
earlobes, and a 1-2 cm. long surgical scar on the prearicular 
area.  A 0.9 cm. long surgical scar was also observed on the 
right cheek, which was 1 mm. wide.  

The examiner also noted that there were scattered over scars 
present on both cheeks, which were 2-3 mm. in size and 
slightly atrophic.  Examination of the neck also revealed 
multiple soft, pedunculated skin-colored papules that were 
found to be 1-2 mm. long.  

The examiner noted a diagnosis of multiple skin cysts, 
possible sebaceous cysts, affecting the skin of the face and 
ear lobes, status post removal with residuals surgical scars 
that were symptomatic.  It was noted that several small cysts 
remained in the ear lobes.  

The examiner also noted a diagnosis of skin tages of the 
neck, and facial scars secondary to chicken pox in service.  
Several color photographs of the veteran's face and earlobes 
were included with the report of this examination.  

In the report of the September 2003 VA examination, it was 
noted that the veteran reported draining from the sebaceous 
cysts on his earlobes, and pain when there was swelling.  

The examination revealed a 1.5 cm. long, well-healed scar in 
the right infraorbital region and another one in the left 
preauricular area.  Both were found to be depressed by 1 mm., 
and about 2 mm. wide, but non tender.  Three small cyst-like 
structures were also found in the right earlobe, which were 
between 1-3 mm. in diameter.  

The examiner noted that there was no evidence of active 
oozing, bleeding, or leaking.  The examiner noted a diagnosis 
of sebaceous cysts of the face and earlobes.  

In the report of the May 2004 VA examination, it was again 
noted that the veteran had a history of multiple, sporadic 
sebaceous cysts on the face and ears.  The examiner noted the 
presence of multiple minimal scars, which were all found to 
be barely visible, non tender, flat, and of normal color.  No 
new cysts were found to be present at the time of this 
examination.  

With respect to the old version of DC 7806, the Board finds 
there is no evidence of exfoliation, extensive lesions, or 
marked disfigurement so as to warrant an evaluation in excess 
of 10 percent beginning July 12, 2001.  There is also no 
evidence of systemic or nervous manifestations resulting from 
the service-connected disability.  

Furthermore, examination continued to show that his sebaceous 
cysts and scars were not tender or painful on objective 
examination so as to warrant a separate disability rating 
under DC 7804, and that they were not poorly nourished with 
repeated ulceration so as to warrant a rating under DC 7803.  

There also continued to be no evidence of limitation of 
function of the parts affected by the cysts and scars.  Thus, 
a separate rating is not warranted under DC 7805.  

In short, the Board finds that the preponderance of the 
evidence is against granting an increased or separate rating 
for the service-connected residuals of sebaceous cysts of the 
face and earlobes under the old criteria on and after July 
2001.  

With respect to the new criteria, the Board further finds 
that the preponderance of the evidence is also against 
granting an increased rating for the service-connected skin 
disability beginning on and after August 30, 2002, which is 
the effective date of the change in regulations.  

In this regard, the Board finds that repeated examination has 
established that the service-connected sebaceous cysts and 
scars are not present over 20 to 40 percent of the entire 
body or exposed areas so as to warrant an evaluation in 
excess of 10 percent under new version of DC 7806.  There is 
also no evidence that this disability has required therapy 
such as corticosteroids or immunosuppressive drugs.  

Under the amended version of DC 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be rated at 50 percent.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
DC 7800 (2004).  

In this case, repeated examination has not established that 
the veteran's skin disability is manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features so as to warrant an 
increased rating under the new version of DC 7800.  In 
addition, examination has only revealed one characteristic of 
disfigurement as it is defined in Note 1 of DC 7800 in that 
some of the scars on the veteran's face and earlobes were 
found to be depressed.  

However, no scar as been found to be wider than 4 mm. or 
longer than 2 cm. so as to establish additional 
characteristics of disfigurement under Note 1.  Although the 
July 2001 VA examiner noted that the scattered scars over the 
veteran's cheeks were slightly atrophic, they were also noted 
to be only 2-3 mm. in size, and not covering an area of six 
square inches as required in Note 1.  

Thus, the Board finds that the criteria for an evaluation in 
excess of 10 percent under the new version of DC 7800 have 
not been met.  The Board further finds that the veteran's 
cysts and scars were not found to be unstable or painful on 
examination so as to warrant separate ratings under the new 
versions of DCs 7803 and 7804.  There also remains no 
evidence of limitation of function in the parts affected so 
as to warrant a separate rating under the new version of DC 
7805.  

In short, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent under the new criteria for evaluating skin 
disabilities.  

In summary, the Board concludes that a compensable rating is 
not warranted for the service-connected residuals of 
sebaceous cysts prior to July 12, 2001.  The Board further 
concludes that an evaluation in excess of 10 percent is not 
warranted for that disability on and after July 12, 2001.  
Thus, the benefit sought on appeal is denied.  



ORDER

An increased evaluation of 20 percent, but not higher for the 
service-connected cervical spine disability for the period 
from February 5, 1996, to July 12, 2001, is granted, subject 
to subject to the regulations applicable to the payment of 
monetary awards.  

An evaluation in excess of 20 percent for the service-
connected cervical spine disability beginning on and after 
July 12, 2001, is denied.  

A compensable evaluation for the service-connected residuals 
of sebaceous cysts of the face and ear lobes prior to July 
12, 2001, is denied.  

An evaluation in excess of 10 percent for the service-
connected residuals of sebaceous cysts of the face and ear 
lobes beginning on and after July 12, 2001, is denied.  



REMAND

The veteran is also seeking service connection for a 
bilateral knee disorder.  He contends that this disability 
developed as a result of repeated jumping during paratrooper 
school in service, as well as other physically strenuous 
activities required in service.  

In the report of the veteran's September 2003 VA examination, 
the examiner noted a diagnosis of chronic right knee medial 
collateral ligament strain with patellofemoral syndrome.  The 
examiner also noted a diagnosis of left knee patellofemoral 
strain.  

With respect to the etiology of the claimed knee disability, 
the examiner noted that there was evidence in the veteran's 
service medical records that he had sought treatment for knee 
pain in 1969, but no additional notations regarding the knees 
until his separation examination in 1988, at which time they 
were found to be normal.  

For this reason, the examiner found that it was "less likely 
than yes" that his current knee problems had their onset in 
service.  

Thereafter, in the report of his May 2004 VA examination, the 
veteran was again given a diagnosis of bilateral 
patellofemoral syndrome.  The examiner also noted that the 
veteran had reported that his knee pain began in service and 
that it had been recurrent since that time.  No further 
findings or conclusions were offered regarding the etiology 
of the veteran's current knee disability.  

The Board finds that an additional VA examination is 
necessary to clarify the etiology and date of onset of the 
current bilateral knee disability.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should also take appropriate 
steps to contact the veteran and ask him 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
claimed bilateral knee disability.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should also make arrangements 
for the veteran to be afforded an 
examination to determine the nature and 
likely etiology of his bilateral knee 
disability.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be performed, to include obtaining x-rays 
of both knees.  The examiner should 
conduct a thorough examination of the 
veteran's knees, and identify any 
pathology found.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
knee disability was first manifested 
during the veteran's active military 
service or within one year of his 
separation from service, or whether it is 
otherwise related to his military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

3.  Then the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


